*361On Motion for Kehearing and Certification
PER CURIAM.
Having considered appellant’s motion for rehearing and certification, we deny the motion for rehearing but grant the motion to certify a question of great public importance to the Florida Supreme Court.
We hereby certify the following question to be one of great public importance:
DOES THE UNITED STATES SUPREME COURT DECISION IN Graham, v. Florida, — U.S.—, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), PROHIBIT SENTENCING A FOURTEEN-YEAR-OLD TO A PRISON SENTENCE OF SEVENTY YEARS FOR THE CRIME OF ATTEMPTED FIRST-DEGREE MURDER?
WOLF, ROBERTS, and MAKAR, JJ., concur.